Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 10/07/2020. In virtue of this communication, claims 1 – 20 are currently pending in the instant application.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10,841,736 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in the instant application were found in the Patent No. 10,841,736 B1.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

5.	Claims 1 – 6, 8 – 13, and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cardona (Pub # US 2014/0030982 A1) in view of Heo et al. (hereinafter “Heo”) (Pub # US 2015/0358778 A1).
Regarding claims 1, 8, and 15, Cardona discloses a method comprising:
communicatively coupling, by a mobile device (i.e., device A in Fig. 2A – 2C), to a tracking device (i.e., device B in Fig. 2A – 2C), wherein a first measure of signal strength of a first signal transmitted by tracking device at the time of the coupling (see Fig. 2A) is greater than a signal strength threshold (see Fig. 2B, [0034], [0037] - [0039], [0044], [0049] for the device A to store signal strength information associated with a communication from device B to act as a range (distance) threshold, and the signal strength in Fig. 2A is greater than the signal strength in Fig. 2B, which is set as a threshold); 
receiving, by the mobile device, a second signal transmitted by the tracking device (see Fig. 2C, 401 in Fig. 4, [0039], [0041], [0044], [0056] for device A detects that the communications (e.g., beacons) from device B when A and B freely move around); 
determining, by the mobile device, a second measure of signal strength based on the received second signal (see Fig. 2C, 402 in Fig. 4, [0041], [0044], [0046], [0057] for measures the signal strength of the received broadcast communication and produces signal strength information); and 
while the mobile device is still communicatively coupled to the tracking device and in response to determining, by the mobile device, that the determined second 
Cardona teaches in paragraph [0054] that when the RSSIs change, the device informs the user when one device is no longer the closest device and using RSSI is greater than threshold for find the lost phone, however does not disclose specifically the notification informs that the tracked phone is left behind, and wherein the signal strength threshold is greater when the tracking device is located within a high risk zone than when the tacking device is located outside of the high risk zone.
In an analogous art, Heo discloses the notification informs that the tracked phone is loss or left behind, and wherein the signal strength threshold is greater when the tracking device is located within a high risk zone than when the tracking device is located outside of the high risk zone (see Heo, [0004], [0088] for location information may be updated according to movement of the primary electronic device because the user wearing the electronic watch may forget the exact location where the smartphone is placed or may experience difficulty in finding the path from the current location to the location where the smartphone is placed, and see Fig. 5A, [0107] for signal strength is 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Cardona, and have the notification informs that the tracked phone is lost or left behind, and wherein the signal strength threshold is greater when the tracking device is located within a high risk zone than when the tracking device is located outside of the high risk zone, as taught by Heo, thereby performs display guide information including a generated path from the second position to the first position utilizing the detected path information when an external device is missing of left behind, as discussed by Heo (see Heo, [0004] – [0006]). The motivation would provide enhance security for devices.
Regarding claims 2, 9, and 16, Cardona in view of Heo disclose wherein the notification is one or more of a phone call, a text message, a text notification, an operating system notification, an application notification, or an audio notification (see Cardona, [0039], [0044], [0053] for the notification comprises a message displayed on the display of the peer device or an alarm sounded by device A).
Regarding claims 3, 10, and 17, Cardona in view of Heo disclose determining, based on the determined second measure of signal strength, a distance between the mobile device and the tracking device (see Cardona, [0035] – [0039]).
Regarding claims 4 and 11, Cardona in view of Heo disclose wherein the signal strength threshold is selected by the user (see Cardona, Fig. 2B, [0036], [0038], [0052]).
Regarding claims 5, 12, and 18, Cardona in view of Heo disclose wherein the signal strength threshold is selected based on a time of day (see Cardona, [0072]).
.
6.	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cardona (Pub # US 2014/0030982 A1) in view of Heo et al. (hereinafter “Heo”) (Pub # US 2015/0358778 A1) as applied to claims 1, 8, 15 above, and further in view of Piemonte et al. (hereinafter “Piemonte”) (Pub # US 2011/0093583 A1).
Regarding claims 7, 14, and 20, Cardona in view of Heo discloses the determined second measure of signal strength is less than the signal strength threshold (see Cardona, [0035] – [0039]).
Cardona in view of Heo do not specifically disclose that wherein the mobile device configures the tracking device to operating in a lost operating mode when the determined second measure of signal strength is less than the signal strength threshold.
In an analogous art, Piemonte teaches a lost operating mode (see Piemonte, [0088] for processing subsystem can perform one or more operations for securing the computer against possible theft or loss by alert the user that these operations will be performed unless a particular password is entered and/or unless the device is connected to one of the wireless systems before a certain time has passed, thus obviously that operation for a lost operating mode). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645